BAKER, Judge,
concurring:
I fully concur with the lead opinion, particularly its rejection of the government’s argument that the military judge erred in granting relief for pretrial punishment in this case. I write separately to express a continuing concern with forfeiture of “Good Conduct Time” after the court-martial of a sentenced prisoner. See United States v. Coder, 39 M.J. 1006, 1010 (A.C.M.R.1994) (Baker, J., dissenting).
In a letter submitted to the convening authority pursuant to Rules for Courts-Martial 1105 and 1106, the appellant’s civilian defense counsel indicated that the appellant forfeited 1300 days (3 years and 205 days) of good time as the result of a Disciplinary and Adjustment Board convened subsequent to his court-martial and considering the same misconduct. The convening authority apparently set aside this forfeiture of good time after a separate administrative appeal.1 Such an appeal would have been unnecessary had confinement officials been instructed that forfeiture (as opposed to withholding of) good time after a court-martial involves double punishment and is improper.2
It is logical that good time “credit” should be able to be withheld at the end of any period (e.g., one month, six months, one year but no more) during which a long-term prisoner commits an offense, separate and apart from any court-martial sentence. It seems to me, though, that forfeiture of good time already received is tantamount to punishment. See United States v. Rosencrons, 34 C.M.R. 512, 1963 WL 4780 (A.B.R.1963). Accordingly, while it may be appropriate for a court-martial to merely “consider” withheld or potentially withheld good time in formulating appropriate punishment, forfeited good time should be affirmatively credited to ensure there is no double punishment. For the same reason, once a sentence has been adjudged, forfeiture of good time should no longer be an option.
I do not conclude that good time must be vested and thereby not be subject to forfeiture at all, although that is the rule in prisons run by the U.S. Bureau of Prisons. 18 U.S.C. § 3624(b) (1984), amended by 18 U.S.C. § 3624(b) (1990).3 Nor do I mean to suggest that this court should review (or even has the authority to review) the procedural or substantive correctness of Disciplinary and Adjustment Boards. It is, however, entirely appropriate that we consider double *515punishment issues raised in cases submitted for our review.

. In a separate letter submitted with Rules for Courts-Martial 1105/1106 matters, the appellant thanked the convening authority “for the return of my good time."


. Combining the forfeiture of good time with the adjudged confinement of one year, the total sanction for the appellant's misconduct would have been just less than five years had the convening authority not set aside the forfeiture of good time. Coincidentally, the military judge indicated he would have considered a sentence in that range had it not been for treatment tantamount to pretrial punishment. This coincidence involves at least the appearance of impropriety, although the convening authority's action moots any real issue.


. 18 U.S.C. § 3624 specifies that "credit” for satisfactory behavior “vests at the time it is received” and "may not later be withdrawn.” Dep’t of Defense Directive 1325.4, Confinement of Military Prisoners and Administration of Military Correctional Programs and Facilities (May 19, 1988), on the other hand, specifically provides that “[i]f a prisoner violates the rules of the institution or commits any offense during confinement, all or any part of earned good conduct time may be forfeited.” This directive also provides that "[p]rocedures employed in the computation of sentences shall conform to those established by the Department of Justice (DoJ) for Federal prisoners unless they conflict with this Directive." (emphasis added). Accordingly, the rational for conformity with DoJ procedures as defined in United States v. Allen, 17 M.J. 126 (C.M.A.1984), is not present in this case.